—In an action to recover a deposit, the defendants appeal (1), as limited by their brief, from so much of an order of the Supreme Court, Richmond County (Leone, J.), dated August 16, 1993, as granted those branches of the plaintiffs’ motion which were for summary judgment seeking (i) the return of the deposit, (ii) dismissal of the second counterclaim, and (iii) a determination that the codefendants Lewis Werb and Richard J. Paskowski are liable on personal guarantees; and (2) from a judgment of the same court, dated March 8, 1994, which is in favor of the plaintiffs and against them in the principal sum of $220,000.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed for reasons stated by Justice Leone at the Supreme Court in his memorandum decision, dated August 16, 1993; and it is further,
Ordered that the respondents are awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]). Balletta, J. P., Thompson, Joy and Florio, JJ., concur.